USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONIC ALLY FILED
MARCOS CALCANO, ON BEHALF OF DOC #: —____
HIMSELF AND ALL OTHER PERSONS DATE FILED: __2/11/2020
SIMILARLY SITUATED,

Plaintiff,

-against- 19 Civ. 10440 (AT)

COLE HAAN LLC, ORDER

Defendant.

 

 

ANALISA TORRES, District Judge:

The initial pretrial conference scheduled for February 20, 2020 is RESCHEDULED to
February 19, 2020, at 11:00 a.m. By February 13, 2020, the parties shall submit their joint letter
and proposed case management plan.

SO ORDERED.

Dated: February 11, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
